Citation Nr: 0814713	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  00-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis of the right knee, evaluated as 30 
percent disabling from February 3, 2000, to February 11, 
2002.  

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the right knee, evaluated as 40 
percent disabling since February 12, 2002.  

3.  Entitlement to an increased disability rating for 
traumatic arthritis of the left knee, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased disability rating for 
degenerative joint disease of the lumbar spine, currently 
evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1943 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO, in pertinent 
part, granted an increased rating from 10 percent to 20 
percent for the service-connected traumatic arthritis of the 
right knee, effective from February 3, 2000; denied a 
disability evaluation greater than 10 percent for the 
service-connected traumatic arthritis of the left knee; and 
denied a disability rating greater than 10 percent for the 
service-connected degenerative joint disease of the lumbar 
spine.  

In June 2001, the Board granted increased ratings of 30 
percent for the service-connected traumatic arthritis of the 
veteran's right knee and 20 percent for the service-connected 
degenerative joint disease of his lumbar spine but denied a 
disability evaluation greater than 10 percent for the 
service-connected traumatic arthritis of the left knee.  

In an April 2002 rating action, the RO effectuated the 
Board's decision.  In so doing, the RO awarded a 30 percent 
evaluation for the service-connected right knee disability 
from February 3, 2000, a 40 percent rating for this disorder 
from February 12, 2002 (the date of a current VA 
examination), and a 20 percent evaluation for the 
service-connected degenerative joint disease of the lumbar 
spine, from February 3, 2000.  The veteran appealed.

In March 2002, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion For Remand 
(Joint Motion) and, in so doing, vacated the Board's June 
2001 decision.  The Board remanded these increased rating 
issues in July 2003 and denied them in May 2004.  Thereafter, 
in February 2005, the Court granted a Joint Motion and, in so 
doing, vacated the Board's May 2004 decision.  

Pursuant to this second and most recent Joint Motion, the 
Board remanded to the RO the increased rating issues on 
appeal for further evidentiary and due process development.  
Following completion of the requested actions as well as a 
continued denial of these increased rating claims, the RO, in 
February 2008, returned the case to the Board for further 
appellate review.  

Further review of the claims folder indicates that, by a 
September 2007 rating action, the RO granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective from 
February 12, 2002.  The RO included the issue of entitlement 
to an effective date earlier than February 12, 2002, for the 
grant of the TDIU in the supplemental statement of the case 
(SSOC) issued in December 2007, even though the veteran has 
not at any time after receiving notice of the award of the 
TDIU presented any evidence or argument in support of this 
earlier effective date claim.  

As the veteran has at no time expressed disagreement with the 
effective date assigned to the grant of a TDIU, the Board 
must conclude that the issue of entitlement to an effective 
date earlier than February 12, 2002, for the grant of a TDIU 
is not in appellate status before the Board.  


FINDINGS OF FACT

1.  Between February 3, 2000, and February 11, 2002, the 
veteran's right knee disability was manifested by flexion to 
115 degrees with pain at the beginning of motion but 
extension to -15 degrees and no ankylosis, instability, 
edema, effusion, tenderness, redness over the joint, 
dislocation, recurrent subluxation, or any additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups.  

2.  Since February 12, 2002, the right knee disability has 
been manifested by flexion to no worse than 100 degrees (with 
pain at 100 degrees) but normal extension (no worse than 
-10 degrees without pain) and no dislocation, recurrent 
subluxation, ankylosis, painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
(or guarding) movement, or objective evidence of additional 
limitation of motion due to pain, weakness, fatigue, or lack 
of endurance after repetitive use.  

3.  The veteran's left knee disability is manifested by 
flexion to no worse than 100 degrees (with pain at 
100 degrees) but normal extension (no worse than -10 degrees 
without pain) and no dislocation, recurrent subluxation, 
ankylosis, painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal (or guarding) 
movement, or objective evidence of additional limitation of 
motion due to pain, weakness, fatigue, or lack of endurance 
after repetitive use.  

4.  The veteran's lumbar spine disability is manifested by 
forward flexion no worse than 70 degrees (with mild 
tenderness at 75 degrees) and backward extension no worse 
than 20 degrees but bilateral lateral flexion to 30 degrees 
and bilateral lateral rotation to 30 degrees (with mild 
tenderness at 30 degrees) and no evidence of muscle spasm, 
muscle atrophy, deformity, or objective sensory or motor 
abnormalities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent from February 3, 2000, to February 11, 2002, for the 
traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5013A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5260, 5261 (2007).  

2.  The criteria for a disability rating greater than 40 
percent since February 12, 2002, for the traumatic arthritis 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, DCs 5003, 5010, 5260, 5261 (2007).  

3.  The criteria for a disability rating greater than 10 
percent for the traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5003, 5010, 5260, 
5261 (2007).  

3.  The criteria for a disability rating greater than 20 
percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 
5292 (effective prior to Sept. 26, 2003); 38 C.F.R. § 4.71a, 
DCs 5003, 5242 (effective since Sept. 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  

The Court held that, upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 488.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With regard to increased rating claims in particular, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were partially satisfied by a 
January 2006 letter issued to the veteran.  In particular, 
that letter informed him that, to substantiate his 
compensable rating claim, he must submit evidence that his 
service-connected right knee, left knee, and lumbar spine 
disorders had increased in severity.  

The letter specifically stated that such evidence may include 
pertinent treatment records (such as doctors' statements, 
physical and clinical evaluation findings, laboratory and 
radiographic test results, and dates of examinations, 
testing, and treatment) and statements from other individuals 
"who are able to describe from their knowledge and personal 
observations in what manner . . . [his] disability has become 
worse."  

Also, the October 2000 statement of the case (SOC), as well 
as numerous supplemental SOCs (SSOCs) subsequently issued 
provided the veteran with specific notice of the relevant 
rating (Diagnostic Code) criteria for these service-connected 
disorders.  

Further, the January 2006 correspondence notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his increased rating issues 
but that he must provide enough information so that the 
agency could request the relevant records.  The letter also 
informed him of his opportunity to submit "any other 
evidence or information that . . . [he] think[s] . . . 
[would] support . . . [his] claim" as well as "any evidence 
in . . . [his] possession that pertains to . . . [his] 
claim."  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 
2004).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Clearly, none of these documents were issued before the 
agency of original jurisdiction's (AOJ's) initial denial of 
the veteran's increased rating claims in October 2000.  The 
Board finds, however, that any timing error was not 
prejudicial.  This is so because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  

Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way (most recently) of the SSOC 
issued in December 2007.  

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  Pelegrini II, 18 Vet. App. at 122; see also 
VAOPGCPREC 7-2004 (July 16, 2004); Mayfield v. Nicholson, 
444 F.3d at 1333.  

The Board further acknowledges that the veteran has not been 
informed of the type of evidence necessary to establish an 
effective date (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  However, as will be discussed in the following 
decision, the Board finds that the evidence of record does 
not support a grant of the veteran's increased rating claims.  
Consequently, no effective dates will be assigned.  Thus, the 
Board finds that there can be no possibility of any prejudice 
to the veteran in proceeding with the issuance of a final 
decision of the increased rating claims adjudicated in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  This is so because evidence 
of record demonstrates that the veteran has actual knowledge 
of the criteria necessary for an increased rating for his 
service-connected bilateral knee and lumbar spine 
disabilities.  See Vazquez-Flores, 22 Vet. App. 37 (2008) 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(which holds that "[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim")).  

In the January 2006 letter, the RO informed the veteran of 
his opportunity to submit his own statement that "completely 
describe[s] . . . [his] symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by . . . [his] disability."  Moreover, 
the prior June 2001 and May 2004 Board decisions, which were 
vacated by the Court, provided the specific rating criteria 
(e.g., diagnostic codes) pertinent to the veteran's 
service-connected bilateral knee and lumbar spine 
disabilities.  

In fact, at the several pertinent VA examinations conducted 
during the current appeal, the veteran described the specific 
symptoms that he experiences in his knees and low back.  Such 
statements exhibit an understanding of the criteria necessary 
for increased ratings for his service-connected bilateral 
knee and lumbar spine disabilities.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating claims adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  In 
addition, he has been accorded pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the issues on appeal.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Importantly, the veteran has pointed to no other pertinent 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the following increased 
rating issues on appeal, based upon the evidence currently of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a January 1998 rating action, the RO, 
in pertinent part, granted service connection for 
post-traumatic arthritis of the right knee (10 percent, 
effective from July 1997), post-traumatic arthritis of the 
left knee (10 percent, effective from July 1997), and 
degenerative joint disease (osteoarthritis) of the lumbar 
spine (10 percent, effective from July 1997).  In the 
appealed decision dated in October 2000, the RO, in relevant 
part, granted an increased rating from 10 percent to 20 
percent for the service-connected traumatic arthritis of the 
right knee (effective from February 3, 2000).  

In June 2001, the Board, in pertinent part, granted increased 
ratings of 30 percent for the service-connected traumatic 
arthritis of the veteran's right knee and 20 percent for the 
service-connected degenerative joint disease of his lumbar 
spine.  In the April 2002 rating action, the RO effectuated 
the Board's decision.  In so doing, the RO awarded a 30 
percent evaluation for the service-connected right knee 
disability from February 3, 2000, a 40 percent rating for 
this disorder from February 12, 2002 (the date of a current 
VA examination), and a 20 percent evaluation for the 
service-connected degenerative joint disease of the lumbar 
spine, from February 3, 2000.  

These service-connected disabilities remain evaluated as 
follows:  30 percent from February 3, 2000, to February 11, 
2002, and 40 percent since February 12, 2002, for the 
traumatic arthritis of the right knee; 10 percent for the 
traumatic arthritis of the left knee, and 20 percent for the 
degenerative joint disease of the lumbar spine.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007).  

A.  Rating for Right Knee Disabilities

According to the relevant diagnostic code, traumatic 
arthritis is rated based on limitation of motion of the 
affected part(s), as with degenerative arthritis.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010 (2007).  Normal flexion and extension 
of the knee joint range from 140 degrees to zero degrees.  
38 C.F.R. § 4.71, Plate II (2007).  

A compensable rating of 10 percent will be assigned with 
evidence of limitation of flexion of the leg to 45 degrees.  
38 C.F.R. § 4.71a, DC 5260 (2007).  The next higher 
evaluation of 20 percent requires evidence of limitation of 
flexion of the leg to 30 degrees.  Id.  The highest rating 
allowable pursuant to this diagnostic code, 30 percent, 
necessitates evidence of limitation of flexion of the leg to 
15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5261 (2007).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

In the absence of limitation of motion, a 10 percent rating 
will be assigned with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  Id.  
Also, a 20 percent evaluation will be awarded with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  These 10 percent and 20 percent 
evaluations based on X-ray findings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following DC 5003 (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
traumatic arthritis of both knees requires consideration of 
any associated limitation of motion of these joints.  See 
38 C.F.R. § 4.71, Plate II & § 4.71a, DC 5003, 5010, 5260, 
5261 (2007).  Problems such as pain on use must be considered 
when evaluating the veteran's disability.  Specifically, when 
a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and the examinations upon which 
rating decisions are based must adequately portray the extent 
of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2007).  

Throughout the current appeal, the veteran has contended that 
the service-connected traumatic arthritis of both of his 
knees is more severe than the current evaluations indicate.  
In particular, he maintains that his service-connected 
bilateral knee disabilities are manifested by pain, 
stiffness, intermittent swelling, frequent crepitus, 
intermittent buckling, and rare locking.  These lay 
descriptions are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, the lay 
descriptions of these service-connected disabilities must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

From  February 3, 2000, to February 11, 2002

Evidence of record does not reflect any inpatient or 
outpatient treatment for the service-connected traumatic 
arthritis of the veteran's right knee between February 3, 
2000, and February 11, 2002.  In March 2000, however, he did 
undergo a VA examination of his right knee.  At that time, he 
complained of constant pain, recurrent swelling, and 
occasional locking and "giving out" but denied any 
dislocation or recurrent subluxation.  Physical examination 
of his right knee demonstrated extension to -15 degrees and 
flexion to 115 degrees with pain at the beginning of motion 
but no ankylosis, instability, edema, effusion, tenderness, 
or redness over the joint.  

As these examination results illustrate, the veteran 
exhibited limitation of flexion of his right knee to 
115 degrees and more-than-normal extension of this joint (to 
-15 degrees).  38 C.F.R. § 4.71, Plate II (2007).  Clearly, a 
disability rating greater than the currently-assigned 
evaluation of 30 percent for his service-connected right knee 
disability between February 3, 2000, and February 11, 2002, 
is not warranted based on impairment resulting from 
limitation of extension of this joint under DC 5261 (which 
require evidence of limitation of extension of the leg to 
30 degrees, for the assignment of a 40 percent rating), or 
DC 5260 (which indicates that the highest rating allowable 
for impairment resulting from limitation of flexion of the 
leg is 30 percent, which requires evidence of limitation of 
extension of the leg to 15 degrees).  

The Board has also considered the appropriateness of separate 
compensable ratings based upon limitation of flexion and 
limitation of extension of the veteran's right knee.  See 
VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  Importantly, however, as the Board has noted, the 
March 2000 VA examination of the veteran's right knee showed 
more-than-normal extension and no worse than 115 degrees 
limitation of flexion of this joint.  

Further, the 30 percent evaluation that the veteran received 
for his right knee disability between February 3, 2000, and 
February 11, 2002, is the highest rating allowable based upon 
limitation of flexion of the leg.  As such, separate 
compensable evaluations, based upon objective findings of 
limitation of flexion and limitation of extension of the 
veteran's right knee are not warranted for the period from 
February 3, 2000, to February 11, 2002.  38 C.F.R. § 4.71a, 
DCs 5260, 5261 (2007).  

Between February 3, 2000, and February 11, 2002, the veteran 
described constant pain and an inability to walk more than 
100 feet without pain.  He also reported sometimes using a 
walking cane, crutches, or a knee brace.  In fact, the March 
2000 VA examiner observed that the veteran walked with his 
right knee slightly flexed.  

Importantly, however, the March 2000 VA examination of the 
veteran's right knee demonstrated no edema, effusion, 
tenderness, or redness over the joint.  Further, the examiner 
observed that the veteran had no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  

Based on these evaluation findings, the Board concludes that 
the currently assigned 30 percent rating for the 
service-connected traumatic arthritis of the right knee 
between February 3, 2000, and February 11, 2002, adequately 
portrayed the functional impairment, pain, and weakness that 
the veteran experienced as a consequence of use of this joint 
during that time period.  See DeLuca, 8 Vet. App. at 204-207.  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260 & 
5261 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of constant pain, 
recurrent swelling, and occasional locking and "giving out" 
between February 3, 2000, and February 11, 2002, the VA 
examination of this joint provided no more than mild 
findings.  Under these circumstances, therefore, there is no 
basis to assign at any time during that time period a 
disability rating greater than the currently assigned 30 
percent for the traumatic arthritis of the right knee.  The 
veteran's appeal for a disability rating greater than 30 
percent for the service-connected traumatic arthritis of his 
right knee between February 3, 2000, and February 11, 2002, 
must, therefore, be denied.  

Since February 12, 2002

Evidence of record does not reflect any inpatient or 
outpatient treatment for the service-connected traumatic 
arthritis of the veteran's right knee since February 12, 
2002.  He has, however, recently undergone three VA 
examinations of his right knee.  At those examinations, he 
complained of pain, stiffness, intermittent swelling, 
frequent crepitus, intermittent buckling, and rare locking of 
his right knee.  

Examinations of his right knee demonstrated moderately severe 
degenerative changes and flexion to no worse than 100 degrees 
(with pain at 100 degrees) but normal extension (no worse 
than -10 degrees without pain) and no dislocation, recurrent 
subluxation, ankylosis, painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
(or guarding) movement.  

As these examination results illustrate, the veteran exhibits 
limitation of flexion of his right knee to no worse than 
100 degrees and more-than-normal extension of this joint (to 
no worse than -10 degrees).  38 C.F.R. § 4.71, Plate II 
(2007).  Clearly, a disability rating greater than the 
currently-assigned evaluation of 40 percent for his right 
knee disability since February 12, 2002, is not warranted 
based on impairment resulting from limitation of extension of 
this joint under DC 5261 (which require evidence of 
limitation of extension of the leg to 45 degrees, for the 
assignment of a 50 percent rating), or DC 5260 (which 
indicates that the highest rating allowable for impairment 
resulting from limitation of flexion of the leg is 30 
percent, which requires evidence of limitation of extension 
of the leg to 15 degrees).  

As above, the Board has also considered the appropriateness 
of separate compensable ratings based upon limitation of 
flexion and limitation of extension of the veteran's right 
knee.  See VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA 
General Counsel determined that separate ratings may be 
awarded for disability of the same joint based upon findings 
of limitation of flexion and limitation of extension of the 
leg).  

Importantly, however, as the Board has noted, the recent VA 
examinations of the veteran's right knee show 
more-than-normal extension and no worse than 100 degrees 
limitation of flexion of this joint.  Further, the 40 percent 
evaluation that the veteran has received for his 
service-connected right knee disability since February 12, 
2002, is the more than the highest rating allowable based 
upon limitation of flexion of the leg.  As such, separate 
compensable evaluations, based upon objective findings of 
limitation of flexion and limitation of extension of the 
veteran's right knee are not warranted for the period 
beginning February 12, 2002.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2007).  

Since February 12, 2002, the veteran has described diffuse 
pain over the anterior aspect of the right knee which 
increases with bending, kneeling, stooping, squatting, 
climbing, standing or ambulating more than five minutes, and 
repetitive use.  He has also complained of frequent weakness, 
excess fatigability, a lack of endurance, and occasional 
incoordination and maintains that his right knee disability 
interferes with his usual daily activities (due to the 
discomfort that he experiences in this joint).  Recent VA 
examiners have observed that the veteran walks with a mild 
limp and uses a cane.  

Importantly, however, the veteran has denied acute flare-ups 
or incapacitating episodes.  Recent examinations of the 
veteran's right knee have demonstrated no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal (or guarding) 
movement.  In fact, the February 2006 VA examiner observed 
that the veteran has fair posture and balance and no 
callosities, breakdowns, or unusual shoe-wear pattern and 
concluded that there was "[n]o objective evidence of 
additional limitation [of motion of the right knee] by pain, 
weakness, fatigue, lack of endurance, . . . following 
repetitive use."  

Based on these evaluation findings, the Board finds that the 
currently-assigned 40 percent rating for the 
service-connected traumatic arthritis of the right knee since 
February 12, 2002, adequately portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of this joint.  See DeLuca, 8 Vet. 
App. at 204-207.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, DCs 5260 & 5261 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain, stiffness, 
intermittent swelling, frequent crepitus, intermittent 
buckling, and rare locking of his right knee since 
February 11, 2002, multiple VA examinations of this joint 
have provided no more than mild findings.  Under these 
circumstances, therefore, there is no basis to assign at any 
time since February 12, 2002, a disability rating greater 
than the currently assigned 40 percent for the traumatic 
arthritis of the right knee.  The veteran's appeal for a 
disability rating greater than 40 percent for the 
service-connected traumatic arthritis of his right knee since 
February 12, 2002, must, therefore, be denied.  

B.  Rating for Left Knee Disability

Evidence of record does not reflect any in-patient or 
outpatient treatment for the service-connected traumatic 
arthritis of the veteran's left knee during the current 
appeal.  He has, however, recently undergone several recent 
VA examinations of his left knee.  

At those examinations, he complained of pain, stiffness, 
intermittent swelling, frequent crepitus, intermittent 
buckling, and rare locking of his left knee.  Examinations of 
his left knee demonstrate moderate to marked degenerative 
changes and flexion to no worse than 100 degrees (with pain 
at 100 degrees) but normal extension (no worse than 
-10 degrees without pain) and no dislocation, recurrent 
subluxation, ankylosis, painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
(or guarding) movement.  

As these examination results illustrate, the veteran exhibits 
limitation of flexion of his left knee to no worse than 
100 degrees and more-than-normal extension of this joint (to 
no worse than -10 degrees).  38 C.F.R. § 4.71, Plate II 
(2007).  Clearly, a disability rating greater than the 
currently-assigned evaluation of 10 percent for his 
service-connected left knee disability cannot be awarded 
based on impairment resulting from limitation of extension or 
limitation of flexion of this joint under DC 5261 (which 
require evidence of limitation of extension of the leg to 
15 degrees, for the assignment of a 20 percent rating), or 
DC 5260 (which requires evidence of limitation of flexion of 
the leg to 30 degrees for a 20 percent rating).  

The Board has also considered the appropriateness of separate 
compensable ratings based upon limitation of flexion and 
limitation of extension of the veteran's left knee.  See 
VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  

Importantly, however, as the Board has noted, the recent VA 
examinations of the veteran's left knee show more-than-normal 
extension and no worse than 100 degrees limitation of flexion 
of this joint.  Without evidence of limitation of extension 
to 10 degrees and limitation of flexion to 45 degrees, 
minimum separate compensable evaluations, based upon 
objective findings of limitation of flexion and limitation of 
extension of the veteran's left knee, are not warranted at 
any time during the current appeal.  38 C.F.R. § 4.71a, 
DCs 5260 & 5261 (2007).  

Throughout the current appeal, the veteran has described 
diffuse pain over the anterior aspect of the left knee which 
increases with bending, kneeling, stooping, squatting, 
climbing, standing or ambulating more than five minutes, and 
repetitive use.  He has also complained of frequent weakness, 
excess fatigability, a lack of endurance, and occasional 
incoordination and maintains that his left knee disability 
interferes with his usual daily activities (due to the 
discomfort that he experiences in this joint).  Recent VA 
examiners have observed that the veteran walks with a mild 
limp and uses a cane.  

Importantly, however, the veteran has denied acute flare-ups 
or incapacitating episodes.  Recent examinations of the 
veteran's left knee have demonstrated no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal (or guarding) 
movement.  In fact, the February 2006 VA examiner observed 
that the veteran has fair posture and balance and no 
callosities, breakdowns, or unusual shoe-wear pattern and 
concluded that there was "[n]o objective evidence of 
additional limitation [of motion of the right knee] by pain, 
weakness, fatigue, lack of endurance, . . . following 
repetitive use."  

Based on these evaluation findings, the Board finds that the 
currently-assigned 10 percent rating for the 
service-connected traumatic arthritis of the left knee 
adequately portrays the functional impairment, pain, and 
weakness that he experiences as a consequence of use of this 
joint.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5260, 5261 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain, stiffness, 
intermittent swelling, frequent crepitus, intermittent 
buckling, and rare locking of his left knee, multiple VA 
examinations of this joint have provided no more than mild 
findings.  Under these circumstances, therefore, there is no 
basis to assign at any time during the present appeal a 
disability rating greater than the currently assigned 10 
percent for the traumatic arthritis of the left knee.  The 
veteran's appeal for a disability rating greater than 10 
percent for the left knee disability must, therefore, be 
denied.  



C.  Rating for Lumbar Spine Disorder

Initially, the Board notes that the schedular criteria by 
which orthopedic disabilities of the spine are rated changed 
during the pendency of the appeal.  Specifically, on 
September 23, 2002, a change to a particular diagnostic code 
(5293) was made effective.  See 67 Fed. Reg. 54,345-54,349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
Further, on September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).  

The VA General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  A new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  VA can apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

Degenerative arthritis is rated based on limitation of motion 
of the affected part(s).  38 C.F.R. § 4.71a, DC 5003.  
According to the old applicable diagnostic code, evidence of 
moderate limitation of motion of the lumbar spine warrants 
the assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, DC 5292.  The highest evaluation allowable pursuant 
to this diagnostic code, 40 percent, requires evidence of 
severe limitation of motion of the lumbar spine.  

According to the new rating criteria pertinent to evaluating 
degenerative arthritis of the spine, which became effective 
on September 26, 2003, a 20 percent disability rating 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 6 degrees; 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, DC 5242.  

A 40 percent disability rating necessitates evidence of 
forward flexion of thoracolumbar spine of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  
Id.  A 50 percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id.  

The new spinal rating criteria also provides that any 
associated objective neurological abnormalities, including 
but not limited to bowel or bladder impairment should be 
evaluated separately, under the appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note 1 following General Rating Formula 
for Diseases and Injuries of the Spine (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40, 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the veteran's 
service-connected lumbar spine disability requires 
consideration of any associated limitation of motion.  See 
38 C.F.R. § 4.71a, DCs 5003, 5292 (effective prior to Sept. 
26, 2003); 38 C.F.R. § 4.71a, DCs 5003, 5242 (effective since 
Sept. 26, 2003).  

Problems such as pain on use should be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also, 38 C.F.R. § 4.59 (2007).  

Evidence of record in the present case does not reflect any 
inpatient or outpatient treatment for the service-connected 
degenerative joint disease of the veteran's lumbar spine 
during the current appeal.  He has, however, recently 
undergone several recent VA examinations of his lumbar spine.  
At those examinations, he complained of pain, stiffness, and 
occasional muscle spasm in his low back.  

Examinations of his low back demonstrate radiographic 
evidence of mild degenerative changes of the lumbosacral 
spine and forward flexion no worse than 70 degrees (with mild 
tenderness at 75 degrees) and backward extension no worse 
than 20 degrees but bilateral lateral flexion to 30 degrees 
and bilateral lateral rotation to 30 degrees (with mild 
tenderness at 30 degrees) and no evidence of muscle spasm, 
muscle atrophy, deformity, or objective sensory or motor 
abnormalities.  

Such ranges of motion of the lumbar spine clearly do not 
support a finding of more than moderate limitation of motion 
of the veteran's lumbar spine.  See 38 C.F.R. § 4.71a, Note 2 
following General Rating Formula for Diseases and Injuries of 
the Spine (2007) (providing the normal ranges of motion of 
the thoracolumbar spine).  As such, the next higher rating of 
40 percent, based upon limitation of motion of the lumbar 
spine is not warranted pursuant to the old rating criteria.  
38 C.F.R. § 4.71a, DC 5292.  

Further, the veteran clearly has not exhibited limitation of 
forward flexion of his thoracolumbar spine to 30 degrees or 
less, nor has favorable ankylosis of the entire thoracolumbar 
spine been shown.  In fact, the recent physical examinations 
of the veteran's lumbar spine reflected limitation of forward 
flexion no worse than 70 degrees, normal posture, and no 
deformity.  Thus, the next higher evaluation of 40 percent 
for the veteran's service-connected lumbar spine disorder, 
pursuant to the new rating criteria, is not warranted.  
38 C.F.R. § 4.71a, DC 5242 (2007).  

Moreover, as the Board has discussed in this decision, no 
neurological abnormalities have been found on multiple 
examinations.  Thus, a separate evaluation for objective 
neurological abnormalities associated with the 
service-connected degenerative joint disease of the veteran's 
lumbar spine is not warranted.  38 C.F.R. § 4.71a, Note 1 
following General Rating Formula for Diseases and Injuries of 
the Spine (2007).  

Throughout the current appeal, the veteran has described 
chronic low back pain which increases with bending, lifting, 
stooping, squatting, kneeling, climbing, prolonged sitting, 
standing or ambulating more than five minutes, and repetitive 
use.  He has also asserted that his low back pain limits his 
usual daily activities due to discomfort.  Recent VA 
examiners have observed that the veteran walks with a mild 
limp and uses a cane.  

Importantly, however, the veteran has denied acute flare-ups 
or incapacitating episodes.  In addition, recent examinations 
of the veteran's low back have demonstrated normal posture 
and no objective evidence of muscle spasm, muscle atrophy, 
deformity, or objective sensory or motor abnormalities.  

Based on these evaluation findings, the Board finds that the 
currently-assigned 20 percent rating for the 
service-connected degenerative joint disease of the veteran's 
lumbar spine adequately portrays the functional impairment, 
pain, and weakness that he experiences as a consequence of 
use of his low back.  See DeLuca, 8 Vet. App. at 204-207.  
See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5292 & 
5242.  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain, stiffness, 
and occasional muscle spasm in his low back and objective 
evidence of some limitation of motion of his low back with 
mild tenderness, multiple VA examinations of his spine have 
been otherwise negative.  Under these circumstances, 
therefore, there is no basis to assign at any time during the 
present appeal a disability rating greater than the currently 
assigned 20 percent for the degenerative joint disease of the 
veteran's lumbar spine.  The veteran's appeal for a 
disability rating greater than 20 percent for this 
service-connected disability must, therefore, be denied.  

D.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id. 

Importantly, the service-connected traumatic arthritis of the 
right knee, the service-connected traumatic arthritis of the 
left knee, and the service-connected degenerative joint 
disease of the lumbar spine have not required frequent 
periods of hospitalization or even outpatient treatment 
during the appeal period.  

In September 2007, the RO awarded a total disability rating 
based on individual unemployability due to service-connected 
disability, effective from February 12, 2002.  A February 
2006 VA examiner concluded that the veteran is unemployable 
due mainly to his compensably-evaluated service-connected 
bilateral knee and lumbar spine disabilities.  

In this regard, the Board further notes that 38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  

What the veteran has not shown in this case is that his 
service-connected bilateral knee and lumbar spine 
disabilities have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 U.S.C.A. § 3.321(b)(1) is not 
warranted for the veteran's service-connected bilateral knee 
and lumbar spine disorders for any time during the current 
appeal.  




ORDER

A disability rating greater than 30 percent from February 3, 
2000, to February 11, 2002, for the service-connected 
traumatic arthritis of the right knee is denied.  

A disability ratings greater than 40 percent from 
February 12, 2002, for the service-connected traumatic 
arthritis of the right knee is denied.  

A disability rating greater than 10 percent for the 
service-connected traumatic arthritis of the left knee is 
denied.  

A disability rating greater than 20 percent for the 
service-connected degenerative joint disease of the lumbar 
spine is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


